IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                 No. 00-11024
                               Summary Calendar



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

MICHAEL C. BARRETT,

                                                        Defendant-Appellant.



             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 4:00-CR-39-1

                                April 23, 2001

Before JOLLY, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael C. Barrett appeals his guilty-plea conviction of

possession     of     a   firearm    after   having   been   convicted   of   a

misdemeanor crime of domestic violence, a violation of 18 U.S.C. §§
922(g)(9) and 924(a)(2).            For the first time on appeal, Barrett

argues that § 922(g)(9) was unconstitutionally vague on its face

and as applied to him.        In connection with this argument, Barrett

also argues that his guilty plea was involuntarily entered and that

the factual basis supporting his plea was insufficient.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Barrett’s claim is raised for the first time on appeal and is

thus subject to review only for plain error.               See United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc); United

States v. Lankford, 196 F.3d 563, 570 (5th Cir. 1999), cert.

denied, 529 U.S. 1119 (2000).             Under FED. R. CRIM. P. 52(b), this

court may correct forfeited errors only when the appellant shows

the following factors:          (1) there is an error      (2) that is clear or

obvious and (3) that affects his substantial rights. Calverley, 37

F.3d at 162-64.       Barrett has not demonstrated that any “obvious”

error     occurred    with      respect   to    the    constitutionality     of   §

922(g)(9), as several circuits have already held that the statute

passes constitutional muster.             See United States v. Beavers, 206

F.3d 706, 709-10 (6th Cir.), cert. denied, 529 U.S. 1121 (2000);

United States v. Hutzell, 217 F.3d 966, 968-69 (8th Cir. 2000),

cert. denied,             S. Ct.              , 2001 WL 285845 (U.S. Mar. 26,

2001) (No. 00-7605); United States v. Hancock, 231 F.3d 557, 563-64

(9th Cir. 2000), petition for cert. filed (U.S. Mar. 26, 2001) (No.

00-9017); United States v. Mitchell, 209 F.3d 319, 322 (4th Cir.),

cert. denied, 121 S. Ct. 123 (2000).             Because there is no “obvious”

error,     there     is    no    “plain       error”   with   respect   to    the

constitutionality of § 922(g)(9).**             Barrett’s other claims, which

are dependent upon a finding by this court that § 922(g)(9) is

unconstitutional, are also meritless. Barrett’s conviction is thus

                                                               A F F I R M E D.


     **
      By so ruling, the court does not intend to imply that a
future de novo review of the constitutionality of § 922(g)(9) is
foreclosed.

                                          2